Judgment affirmed, without costs. All concur, except Harris, J., who dissents and votes for reversal and for granting a new trial on the ground that there is no basis for the finding of fact number 22, or for the conclusions of law growing out of such finding. (See Memorandum of Edgeomb, Official Referee, folios 80-83, inclusive, and 86-89, inclusive, in record on appeal.) (The judgment awards plaintiff part of the income of defendant Julian S. Brown under a trust created for him by his mother, but limits the amount to be received by plaintiff to the amount of the income in excess of $12,000 annually.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, Jj.